DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first diagnostic imaging system in claim 14
second diagnostic imaging system in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “planning a treatment” in line 12 and subsequently recites “monitoring a treatment” in line 14. It is unclear whether applicant intends to reference the same or different treatment.

	Claim 12 recites “an interventional device” in line 3, “a first imaging device” of line
4, “a first subsystem of a system” in line 4, “a position determining device” in line 7, “a storage” in line 10, “a second subsystem” in lines 11-12, and “a second imaging device” in line 13, “at least one of a planning and monitoring device” in line 20, and “of a system as defined in claim 1” in line 5. Since each of these elements are recited in the system of claim 1 referenced in claim 14, it is unclear whether applicant intends to reference the same or different elements as that of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.).
Regarding claim 15, Van de Wardt et al. teaches a method for assisting in performing an interventional procedure (abstract; [0080]), the method comprising: generating first images of a subject while an interventional device (Figure 1, applicator, 9) is being introduced into the subject at a first location using a first imaging modality  (Figure 1, imaging device, 7) ([0031]-[0032]; [0080]-[0086]); determining positions of the interventional device (9) within the subject relative to the first diagnostic image ([0086]-Figure 1, memory, 15) ([0045]-[0047]; [0086]-[0087]); generating a second diagnostic image of the subject at a second location using a second imaging modality (Figure 1, imaging device, 20), wherein the first and second imaging modalities (7, 20) are different and wherein the second location is different from the first location ([0042]-[0043]; [0088]-[0089]); and monitoring a treatment performed by using the interventional device (9) based on the stored one of the determined positions of the interventional device (9) and the second image ([0054]; [0075]-[0079]; [0092]).
Regarding claim 16, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying software to control one or more computer processors (Figure 1, processor, 16) to perform the method as defined in claim 15 ([0010]; [0045]-[0046]; [0080]; see discussion for claim 15).
Regarding claim 17, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: an interventional device (Figure 1, applicator, 9) ([0032]); and one or more computer processors (Figure 1, processor, 16) configured to perform the method defined in claim 15 ([0080]; see discussion for claim 15).
Response to Arguments
Applicant’s arguments, see page 8, filed 4 October 2021, with respect to the rejections of claims 1, 12, and 14 under 35 U.S.C. 102(a)(2) citing Van de Wardt et al. have been fully considered and are persuasive in light of the amendments to the claims.  
Allowable Subject Matter
Claims 1-10, 12, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the system for assisting in performing an interventional procedure of claim 1, comprising: a first subsystem comprising a) first imaging device, b) a position determination device, and c) a storage for storing the determined position of the interventional device within the subject; and a second subsystem comprising a) a second imaging device of a different imaging modality than the first imaging device, and b) a planning and monitoring device for planning a treatment to be performed via the interventional device, receiving the stored position of the interventional device from the storage of the first subsystem, and monitoring the treatment performed via the interventional device based on the received position of the interventional device and the second image (wherein the limitations “first imaging device”, “position determination device”, “second imaging device”, “interventional device”, and “planning and monitoring device” are interpreted as their corresponding structure(s) in light of 35 U.S.C. 112(f)), within the context of the remainder of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the system for assisting in performing an interventional procedure of claim 14, comprising: a second diagnostic imaging system configured to receive the determined position of the interventional device from the computer storage and generate a second diagnostic image of the subject with the interventional device introduced in the subject, and a computer processor configured to plan and monitor the treatment to be performed by the interventional device based on the received position and the second diagnostic image (wherein the limitations “first diagnostic imaging system”, “interventional device”, and “second diagnostic imaging system” are interpreted as their corresponding structure(s) in light of 35 U.S.C. 112(f)), within the context of the remainder of claim 14. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791